NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              In re the Marriage of:

           KERRY SHAWN MONCUR, SR., Petitioner/Appellant,

                                         v.

              YESSIKA EDNA MONCUR, Respondent/Appellee.

                              No. 1 CA-CV 14-0320
                                 FILED 3-24-2015


            Appeal from the Superior Court in Maricopa County
                           No. FC 2010-095201
                The Honorable John R. Hannah, Jr., Judge

                                   AFFIRMED


                                    COUNSEL

McWhorter Law Firm, PLLC, Mesa
By Heath H. McWhorter
Counsel for Petitioner/Appellant

Yessika E. Moncur
Respondent/Appellee in Propria Persona
                        MONCUR v. MONCUR
                         Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Patricia K. Norris and Judge Randall M. Howe joined.


D O W N I E, Judge:

¶1          Kerry Shawn Moncur, Sr., (“Father”) appeals from a
judgment entered against him for child support arrearages owed to
Yessika Moncur (“Mother”). For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2           In May 2011, the superior court entered temporary orders
for child support and spousal maintenance in the parties’ ongoing
dissolution proceedings. Father was ordered to pay $724.35 in monthly
child support and $275.35 in spousal maintenance.

¶3            The court entered a decree of dissolution in March 2012 that
included the following provision:

      Retroactive Child Support: The temporary child support
      order is hereby adopted and affirmed as the retroactive child
      support order required by A.R.S. § 25-320(B). Father shall
      pay retroactive child support for the months of February,
      March and April 2011 in the total amount of $2,173.65 at the
      rate of $100.00 per month until the past support is resolved.
      If there are any arrearages for the period from the date of the
      temporary support order to the date of this Decree, Mother may
      seek enforcement through an appropriate petition.

(Emphasis added.)

¶4           In July 2012, Mother filed a petition asking the court to
award her, among other things, arrearages based on the temporary child
support and spousal maintenance orders. A hearing to consider Mother’s
motion was set before the Title IV-D court. The IV-D court, however,
dismissed Mother’s petition because it sought to enforce pre-decree
orders.




                                    2
                         MONCUR v. MONCUR
                          Decision of the Court

¶5             In September 2012, Mother filed a second petition seeking to
recover, inter alia, child support and spousal maintenance arrears based on
the 2011 temporary orders. The court once again referred Mother’s
petition to the IV-D court, which at the time set for hearing, advised
Mother “to file the appropriate motion with her assigned judicial officer.”

¶6            Mother thereafter filed a document entitled “Petition to
Explain Court Orders with Regards Enforcement of Temporary Orders for
Child Support Spousal Support, and [Judgment] for Equalization Payment
in Favor of Mother.” She quoted the decree provision regarding
arrearages from temporary orders and stated she had been trying to
enforce such arrearages. Soon thereafter, the judge who had entered the
decree issued a minute entry addressing “administrative and other errors”
that had “thwarted repeated attempts” by Mother “to enforce the decree.”
The court stated that Family Court Administration had erroneously
referred Mother’s July 2012 petition to the IV-D court, which led to the
petition being dismissed. Mother’s September 2012 petition was also
erroneously directed to the IV-D court, resulting in its dismissal. The
court noted Mother’s confusion was “understandable” and set a hearing
to consider her requests.

¶7            After several hearings, the court ruled that Mother’s
“request for enforcement of pre-decree spousal maintenance is denied
under Rule 47(M). That obligation is unenforceable because the Decree
does not provide that it is subject to post-decree enforcement.” Regarding
child support arrears, however, the court ruled that Father owed Mother
$3821.75 for unpaid temporary child support for the period of May 1, 2011
through March 31, 2012. The court entered judgment in favor of Mother
for that amount, plus 10% interest as of April 1, 2012.

¶8          Father timely appealed. We have jurisdiction pursuant to
Arizona Revised Statutes (“A.R.S.”) sections 12-120.21(A)(1) and -2101(A).

                             DISCUSSION

¶9             Father characterizes the issue before us as “whether
delinquent child support payments, which accrued under an order for
temporary support, are enforceable after entry of the final decree of
divorce when that decree makes no reference to the delinquent
payments.” He argues the temporary orders became ineffective upon
entry of the final decree. We disagree.

¶10          Arizona Rule of Family Law Procedure 47(M) states that
temporary    orders “become ineffective and unenforceable upon


                                    3
                          MONCUR v. MONCUR
                           Decision of the Court

termination of an action . . . following entry of a final decree, judgment, or
order, unless that final decree, judgment, or order provides otherwise.”
(Emphasis added.). Based on this rule, the superior court properly denied
Mother’s request for temporary spousal maintenance arrears because the
decree did not preserve her right to recover such arrearages. As for
temporary child support, however, Father’s assertion that the decree
makes “no reference to the delinquent payments” is simply incorrect.
Paragraph 18 of the decree expressly authorizes Mother to seek
enforcement “through an appropriate petition” of any child support
arrearages “for the period from the date of the temporary support order to
the date of [the] Decree.” As such, the order regarding child support
arrears is distinguishable from the order relating to spousal maintenance.
Because the decree expressly preserved Mother’s right to seek arrearages
arising under the temporary child support order, the court did not err by
awarding her such amounts.

                              CONCLUSION

¶11           We affirm the judgment of the superior court. We deny
Father’s request for an award of attorneys’ fees on appeal pursuant to
A.R.S. § 25-324. Mother is entitled to recover her taxable costs on appeal
upon compliance with ARCAP 21.




                                    :ama




                                      4